Deen, Chief Judge.
Defendant was tried by a jury, convicted of involuntary manslaughter, and sentenced to serve five years in a state penitentiary. He brings this appeal from the denial of his amended motion for a new trial.
1. As the jury is the sole judge of the credibility of witnesses, this enumeration is without merit. Stewart v. State, 128 Ga. App. 11 (195 SE2d 251) (1973).
2. Proof of venue, though slight, is sufficient where there is no conflicting evidence. Casey v. State, 133 Ga. App. 161 (210 SE2d 375) (1974). The evidence was sufficient to establish venue in Fulton County.

Judgment affirmed.


Birdsong and Carley, JJ., concur. Shulman, J., not participating.